Citation Nr: 1616068	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  13-05 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as secondary to his Persian Gulf War service.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 14, 2011, and in excess of 50 percent thereafter.

3.  Entitlement to an effective date prior to April 14, 2011, for the award of a 50 percent evaluation for PTSD.

4.  Whether new and material evidence has been received with respect to a claim of service connection for an upper respiratory disorder, to include as secondary to his Persian Gulf War service.  



REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1990 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  

The October 2010 rating decision denied service connection for CFS, but awarded service connection for PTSD and assigned a 30 percent evaluation for that disability, effective October 15, 2009-the date of the Veteran's claim for service connection.  The Veteran timely appealed the assigned evaluation for his PTSD and denial of service connection for CFS from that decision.  In a January 2013 rating decision, the Veteran's PTSD was increased to 50 percent disabling, effective April 14, 2011-the date of his most recent VA examination-and the Veteran has disagreed with the assigned date of that 50 percent evaluation, arguing that it should go back to his initial date of service connection.  That earlier effective date issue has also been certified to the Board at this time.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2016; a transcript of that hearing is associated with the claims file.

The issues of increased evaluation for PTSD and service connection for CFS and an upper respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period from October 15, 2009 to April 13, 2011, the Veteran's psychiatric symptomatology more closely approximates occupational and social impairment with reduced reliability and productivity rather than impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; during that period, his symptoms include: a constricted or blunted affect; disturbances in motivation and mood, manifested by mood swings; difficulty in establishing and maintaining work and social relationships, particularly with his current wife and coworkers; distressing memories and flashbacks; sleep impairment, insomnia, and nightmares; some short-term memory problems; irritability; anger; exaggerated startle response; and, hypervigilance.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation, beginning October 15, 2009, for the Veteran's PTSD have been met in this case.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

At this time, the Board awards a 50 percent evaluation for the Veteran's PTSD from the date of his original claim for service connection for PTSD filed on October 15, 2009.  A disability rating cannot be assigned prior to the date entitlement to service connection was established.  Thus, the grant of a 50 percent rating from October 15, 2009 is considered a full grant of the benefit sought with respect to the Veteran's earlier effective date claim and no discussion of VA's duties to notify and assist is required.

The question of whether a rating higher than 50 percent is warranted at any time during the course of the appeal is not addressed in this decision.  Rather, that issue has been remanded to the AOJ for the reasons explained below.  

On appeal, the Veteran specifically contends that the AOJ erred by failing to assign a 50 percent evaluation for his PTSD from October 15, 2009, the date of his service connection claim.  The Board agrees.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran submitted his claim for service connection for PTSD on October 15, 2009; in an April 2010 rating decision, service connection for PTSD was awarded and a 30 percent evaluation, effective October 15, 2009, was assigned for that disability.  The Veteran's PTSD was increased to 50 percent disabling, effective April 14, 2011-the date of his most recent VA psychiatric examination- in a January 2013 rating decision.  Throughout the appeal period, the Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2015).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.

The Board is mindful that the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Turning to the evidence of record, in October 2009, the Veteran underwent a VA psychiatric consultation, in which it was noted that the Veteran was divorced once, and that his current second marriage was "on [the] rocks."  He lived with his current wife and 2 daughters from the current marriage; he had another daughter from his previous marriage.  He was employed at that time as an Emergency Medical Technician (EMT), although he had previously been a policeman and he lost that job due to getting into a fight.  He reported that he plays with his kids and that he used to play golf, but had not in 4 years; he also reported participating with the Marine Corps League, although he was not that active.  He had a brother with whom he was not close and he talked to his mother; the Veteran stated he did not have any close friends.  

On examination, the Veteran did not have any maladaptive or problem behaviors; he was not depressed but was easily irritated.  He denied any suicidal intent/ideation and did not have a history of suicide attempts.  His affect was constricted and he had an anxious mood.  His thought process was normal, without any evidence of hallucinations or delusions.  The Veteran reported short-term memory and concentration problems.  The examiner noted that the Veteran had multiple PTSD symptoms, including: being bothered by distressing and intrusive memories of his Kuwait trauma; that he saw horrific things and was "in harm's way"; that he had nightmares; that he had "serious problems with avoidance-he never talk[ed] about what he went through, [and] avoid[ed] things that remind[ed] him of his trauma"; he had strong feelings of estrangement; and, he had multiple arousal symptoms including insomnia, irritability, hypervigilance, and exaggerated startle response.  He was diagnosed with PTSD and assessed a GAF score of 55.

In a November 2009 statement, the Veteran's spouse stated that the Veteran often sat around by himself without playing with his children.  He also was not very loving to any of his family members, often pushing them away.  He always talked in an angry tone with her or the children; he also needed to be reminded of things he was told five minutes prior.  She noted that the Veteran's symptoms had put a strain on their family.  

In a November 2009 statement, the Veteran stated that he had nightmares and anger issues, that he could not sleep, and did not like being around family functions; instead, he would "rather be by[him]self."  He stated that he always had to be somewhere he could keep his eye on doors and always had his guard up; he kept alert and carried at least one or two knives at all times to protect himself.  He reported problems with relationships, including having a divorced wife and a daughter that he cannot see because the ex-wife keeps her away from him.  He stated that his current marriage was "on the rocks."  He reported short-term memory problems, although he was able to remember things that occurred 20 years ago.  He also reported problems sleeping and feeling tired, like he had not slept.  

In a November 2009 VA examination, the examiner noted that the Veteran was currently married to his second wife for 6 years; his first marriage ended in divorce.  He had two children from the current marriage, and a daughter from the previous marriage.  The examiner noted the Veteran lost his job as a policeman in 2002 after a motorcycle accident caused him to lose his license; after that he worked as a warehouse manager for 3 different companies before becoming an EMT.  The examiner noted that the Veteran had an October 2009 VA psychiatric consultation and was not taking any psychiatric medications.  

During the examination, the Veteran reported occasional flashbacks of his experiences in Kuwait and Saudi Arabia; he also had sleep problems with difficulty falling asleep, with waking up throughout the night and having nightmares.  He also reported a heightened startle response, particularly by helicopters at a nearby naval base.  He reported being hypervigilant, constantly looking at the sky for helicopters and feeling uncomfortable unless he could sit in the corner where he could see his doorways and where he could keep people in front of him.  The Veteran does get upset and tried to avoid any cue or stimuli that would evoke memories of his combat-related experiences.  He spent a lot of time by himself, which caused problems in his relationship; when he was not by himself, he tended to socialize with other Marines which caused conflict with his wife.  He also reported having mood swings and being angered easily.  He described his marriage as "on the rocks."  He also reported difficulty getting along with his coworkers.  

On examination, the Veteran was punctual, and dressed and groomed appropriately.  He had a cooperative attitude.  His motor activity was calm.  Mood and affect were mildly blunted.  Speech was normal without evidence of perceptual impairment or of a thought disorder.  Thought content was appropriate; he denied suicidal or homicidal ideations.  He was oriented to time, place and person.  His memory, concentration, abstract thinking, judgment, impulse control, and insight were all intact.  He reported difficulty sleeping and controlling his anger.  He also stated that his psychiatric symptoms were causing a problem in his marriage, although he believed the relationship could be salvaged.  The Veteran's wife was upset with his activities with other Marines and friends.  He stated that he related well with his two children, although his child from the previous marriage was kept away from him by his ex-wife due to his "mean streak."  He had a brother he was not close to, and he talked to his parents, describing his father as a Vietnam Veteran.  He enjoyed spending time playing with his children and would also go out and play golf with his friends more often if his wife would not get upset.  "He has been known to go to Marine functions and appears to be socializing without significant difficulty."  The examiner noted that the Veteran maintained full independence in his activities of daily living.  He was diagnosed with chronic PTSD of mild severity and assessed a GAF score of 70.  

In his summary, the examiner noted that the Veteran's PTSD appeared to be of mild severity.  He had recurring intrusive thoughts and recurring distressing dreams; he relived events via flashbacks and experienced distress upon exposure to cues that reminded him of his experiences.  He avoided thoughts associated with his experiences and activities that aroused recollection.  He had significantly decreased interest and participation in formerly enjoyable activities.  He exhibited irritability with outbursts of anger, hypervigilance and an exaggerated startle response.  His functional impairments including isolation, flashbacks, sleep problems, mood swings, hypervigilance, being easily startled, and anger outbursts.  The examiner concluded, however, that these symptoms only resulted in:

occupational and social impairment with transient or mild symptoms that occasionally impact on socialization and work efficiency during periods of increased stress as a consequence of his occasionally impaired sleep, his heightened arousal, and his flashbacks and mood swings with anger outbursts.  

In a January 2011 VA treatment record-which the Board notes is generally representative of the VA psychiatric treatment records in the claims file for the period from October 2009 through April 2011-the Veteran's mood was very anxious, irritable and depressed.  He reported that he continued to be employed but also continued to have a contentious relationship with his wife, although he felt that he was committed to not leaving her.  The examiner noted the Veteran continued to have multiple PTSD symptoms, including: distressing memories that bother him; nightmares; avoidance of discussion of his military trauma and things that reminded him of it; irritability; anger, insomnia; exaggerated startle response; and hypervigilance.  The examiner concluded that those "symptoms make it very difficult for the Veteran to maintain relationships.  One marriage of his ended in divorce, and he is having serious difficulties maintaining" his current marriage.  

On April 14, 2011, the Veteran underwent another VA psychiatric examination.  The examiner noted that the Veteran was an EMT and lived with his wife and two daughters.  During the examination, the Veteran stated he does not sleep, was always up and alert, watching TV or sitting there thinking about his past.  He reported that when he does sleep, he had terrible nightmares about war incidents and that he fights in his sleep; he sometimes "gets a good night's sleep at work, maybe one or two nights in a two week period."  The Veteran reported that he was taking citalopram, but that it did not help his depression or anger.  

The Veteran also reported that his first marriage ended after a year because his ex-wife did not want to work and complained he was violent; he does not have a relationship with his daughter from that marriage because the ex-wife interferes.  He had been married to his second wife for 8 years, and adored his two daughters from that marriage and was active in their childcare.  He reported having a great relationship with his mother, but not his father; he does not go to his in-law's house anymore, where his wife spends a lot of her time.  After an incident in Atlantic City, the Veteran also refuses to speak with his brother-in-law, although his wife does not understand why he was so angry at her brother.  The Veteran lost his job as a police officer after getting in a fight when they fired him for being in a motorcycle accident; the fight was provoked by someone calling him "reckless."  He quit one job as an EMT after smelling burning flesh on a call that triggered his flashbacks; he returned to being an EMT after 4 years, and enjoys helping people and the structure of the job.  The Veteran also reported he and his wife were on the verge of a divorce because she does not understand his PTSD symptoms and is constantly criticizing him.  The Veteran reported giving up all of his hobbies, such as golfing and motorcycle riding, at his wife's insistence and that his only hobby was Facebook, where he kept in touch with several military buddies; his wife also disapproved of his military friends, and she did not understand why the 20th anniversary of the Gulf War should have any significance.  

On examination, the Veteran was casually dressed and maintained; he stared blankly at the space in front of him a couple of times during the interview.  His speech was somewhat pressured; his mood was intense, irritable and anxious.  His affect was depressed.  He reported being easily irritated and having a short fuse.  He denied any suicidal or homicidal ideations.  He was oriented to person, time and place and appeared to have above-average intelligence.  He recalled 3 out of 3 on immediate and remote memory testing; however, his concentration was very poor on serial 7's and performance was well below that which would be expected for his intelligence level, which the examiner noted "suggest[ed] emotional interference with higher level cognitive functions."  His thought processes were well organized, but somewhat preservative, particularly regarding the Marines and his wife's difficulty with it.  His impulse control was intact; he did not report any appetite problems.  He had significant trouble falling asleep and staying asleep.   The Veteran also reported having severe short-term memory problems, particularly forgetting dates and names; he had to have his anniversary tattooed on his arm to remember the date.  

The examiner noted that the Veteran had multiple symptoms of PTSD that included: distressing memories that bother him; nightmares; irritability, anger, insomnia, exaggerated startle response, and hypervigilance.  He was "very connected to anything Marine to ease his feelings of loss and grief."  The examiner noted the symptoms made it very difficult for the Veteran to maintain relationships; he had lost one marriage to divorce and was having serious difficulties in his current marriage as a result of his psychiatric symptoms.  The Veteran had also lost two jobs related to his PTSD symptoms; his current occupational adjustment was good because he had found a career commensurate with his skills and ability to work independently of close supervision and personal contacts, other than one partner.  His social adjustment was extremely poor and he was very fragile in his ability to maintain his calm in his relationship with his wife, whom he felt minimized his PTSD symptoms and his military experiences that he was proud of.  The examiner also noted that the Veteran appeared on edge during the interview and was "almost ready to explode when describing his marital issues."  The examiner diagnosed the Veteran with PTSD and assigned a 51 GAF score.  

Based on the foregoing evidence, from October 2009 through April 14, 2011, the Veteran was shown to have a constricted or blunted affect; disturbances of motivation and mood, manifested as mood swings; and a difficulty in establishing and maintaining relationships, as noted by the "contentious" relationship with his current wife and his conflict with coworkers.  Every VA examiner noted that the Veteran had issues maintaining relationships.  The Veteran's impairment in his ability to maintain relationships led to his isolation, and is noted throughout his VA treatment records, particularly in October 2009 and January 2011, and his April 2011 VA examination.  He was also shown to have distressing memories and flashbacks; sleep impairment, insomnia, and nightmares; some short-term memory problems; irritability; anger; exaggerated startle response; and, hypervigilance.

Additionally, the Veteran's GAF score is seen to be 55 in his VA treatment records and 51 in his April 2011 VA examination.  The outlier GAF score is a 70 assigned by the November 2009 examiner, whose examination report noted several reports of relationship difficulties, but still found that the Veteran "socialized without significant difficulty."  It would appear that the November 2009 examiner's reporting of symptoms and the conclusions reached regarding the severity of those symptoms are internally contradictory.  

After review of the totality of the evidence from October 15, 2009 through April 14, 2011, the Board finds that the Veteran's symptomatology more closely approximates occupational and social impairment with reduced reliability and productivity, rather than impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Such impairment commensurates to a 50 percent evaluation under Diagnostic Code 9411.  Accordingly, the Board finds that a 50 percent evaluation for the Veteran's PTSD is warranted from October 15, 2009.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

Normally in increased ratings claims, the Board must address whether extraschedular consideration is warranted in this case.  However, the issue decided in this decision is limited to whether a 50 percent disability rating was warranted for an earlier period on appeal.  The matter of whether an extraschedular rating is warranted at any time is encompassed in the increased rating claim for PTSD that is being remanded.  If the increased rating claim is returned to the Board, it will address the matter of entitlement to an extraschedular rating at that time.  


ORDER

Entitlement to an earlier effective date of October 15, 2009 for the award of a 50 percent evaluation for the Veteran's PTSD is granted.  


REMAND

As an initial matter, the Veteran was previously denied service connection for an upper respiratory disorder in August 2009 and October 2009 rating decisions.  He filed to reopen that claim in February 2014; in a November 2015 rating decision, the AOJ reopened service connection for an upper respiratory disorder but again denied service connection at that time.  The Veteran timely submitted a February 2016 Notice of Disagreement, VA Form 21-0958, related to that claim.  

As a timely notice of disagreement with the claim to reopen service connection for an upper respiratory disorder has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the claim to reopen service connection for an upper respiratory disorder is remanded at this time.

Turning to the PTSD issue, in light of the above award of benefits, the PTSD issue is now characterized as a claim for initial evaluation in excess of 50 percent for the Veteran's PTSD, throughout the appeal period.  

The Veteran's last VA examination of his PTSD was in April 2011; in his February 2016 hearing, the Veteran stated that he has increased problems with work since his last examination and that his symptomatology has worsened.  As the Veteran's last VA examination is over 5 years old at this time and the Veteran has stated that his symptomatology has worsened since his last VA examination, the Board finds that the PTSD claim must be remanded at this time in order to afford the Veteran another VA examination which assesses the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

With respect to the CFS issue, a review of the Veteran's VA treatment records indicates that, in a February 2015 treatment record, the Veteran was going to participate in a research study at Kessler Institute with respect to his chronic fatigue issues.  The Board notes that therefore there appears to be some potentially relevant and outstanding private treatment records respecting the CFS issue and that claim needs to be remanded in order for VA to fulfill its duty to assist the Veteran in obtaining those records.  On remand, any ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Notwithstanding, it appears that the Veteran has continued treatment for chronic fatigue issues, although no definitive diagnosis of CFS has yet been made.  The Veteran underwent VA examinations of his claimed CFS in November 2009 and May 2011 with the same examiner.  In the November 2009 report, the VA examiner noted that a diagnosis of PTSD was a "disclaimer" for a diagnosis of CFS, although the examiner does not explain why PTSD would preclude a diagnosis of CFS in this particular case.  Likewise, the examiner used the exact same language in his May 2011 report, although he also notes that the lack of any "acute onset, fever, pharyngitis, cervical lymph nodes or migratory joint aches" symptomatology would preclude a diagnosis of CFS even without PTSD, as the Veteran did not meet the criteria for CFS; the Board notes that the Veteran reported during the May 2011 examination that his fevers were infrequent, that he had pharyngitis, and that he had joint and body aches, although the examiner noted such were not migratory without further explanation.  Thus, in light of the above deficiencies, the Board finds that both the November 2009 and May 2011 VA examinations to be inadequate.

As noted above, the Veteran has had continued treatment at VA due to chronic fatigue issues which he reports began in service.  Accordingly, the Board finds that another VA examination is necessary in order to address whether the Veteran has a diagnosis of CFS or not, whether such fatigue symptoms are due to his Persian Gulf War service as a chronic undiagnosed or multisymptom illness, or whether such fatigue symptoms are merely an associated symptom of his PTSD, as it appears the previous VA examiner concluded.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should promulgate a statement of the case on the issue of entitlement to service connection for a respiratory disability.  The issue should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the East Orange and Brick VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since December 2015 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric and CFS disorders, which is not already of record, including any treatment at the Kessler Institute.  After securing the necessary releases, attempt to obtain and associate the identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination to determine the current severity of his psychiatric disability.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination with an appropriate specialist other than the previous examiner in order to determine whether he has chronic fatigue syndrome.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.
The examiner must make a clear determination of whether the Veteran has met the criteria for a diagnosis of CFS at any time during the appeal or not.  

If the examiner determines that the Veteran does not have a diagnosis of chronic fatigue syndrome but rather his claimed fatigue symptoms are related to some other condition, such as PTSD, the examiner should clearly state the rationale for that conclusion, and should endeavor to assign those fatigue symptoms to a single disease entity, whichever condition that may be.  

The examiner should additionally address whether any separate and distinct fatigue symptomatology (if such does not arise to the level of a diagnosis for chronic fatigue syndrome), is an undiagnosed illness or a feature of a medically unexplained multisymptom illness under 38 C.F.R. § 3.317.

If the examiner finds the Veteran has a disability manifested by symptoms of fatigue that is not "chronic fatigue syndrome", the examiner should then opine whether the fatigue disability is (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected PTSD.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation by PTSD.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should discuss all evidence in the claims file that is pertinent to the chronic fatigue claim, including all previous VA examination reports, VA treatment records, and private treatment records.  The examiner should additionally address the Veteran's lay statements of record, particularly as they pertain to onset of symptomatology and any continuity of symptomatology since discharge from service.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for CFS and claim for increased evaluation of his PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


